DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Examiner respectfully submits the newly cited reference, Bulea, as properly combined with the previously cited references, clearly discloses the limitations in question. Therefore, Examiner respectfully submits the rejections stand as properly addressed below. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lien et al., US 2015/0160759 A1 (hereinafter “Lien”) in view of Matta, US 2017/0131828 A1 (hereinafter “Matta”) further in view of Bulea et al., US 2011/0031041 A1 (hereinafter “Bulea”) further in view of Barel et al., US 2019/0018527 A1 (hereinafter “Barel”). 


Regarding claim 1,  Lien discloses a device (See at least FIGS. 1-3D illustrating a capacitive touch device 100 and 304 described at least at [0005] and [0056]), comprising: 
a capacitance sensor (see at least FIGS. 1-3D with capacitive layer 104, 304 and 305 described at least at [0005]-[0006] and [0056] and [0059]); 
an overlay positioned near the capacitance sensor (See at least FIGS. 3A-3D and FIGS. 5A-5D illustrating transparent cover 300 and 310 described at [0056]), the overlay including a touch surface opposite to an underside of the overlay (see at least curved surface 302 and spherical surface 312 described at [0056] and [0070]), where the underside is positioned near the capacitance sensor (See at least FIGS. 3A-3D and 5A-5D with flat surface 303 and 313 of the transparent cover 300 and 310 positioned closer to the capacitance sensors layer 305 and 315 as described at [0057] and [0063]). 

However, although Lien discusses Z direction, Lien does not explicitly disclose a controller; memory in communication with the controller and comprising programmed instructions that, when executed, cause the controller to: detect a proximity value of an object with a capacitance sensor, where a touch surface is located between the capacitance sensor and the object; determine a planar radial distance of the object away from a predetermined location on the touch surface; and change the proximity value based, at least in part, on the planar radial distance,  wherein the planar radial distance is a direction that is aligned with the capacitance sensor, wherein the planar radial distance is a direction that is aligned with the capacitance sensor. 


In the same field of endeavor, Matta discloses a touch device to
detect a proximity value of an object with a capacitance sensor, where a touch surface is located between the capacitance sensor and the object  (see at least FIGS. 2A and 2B illustrating detection of an object along the arch at touch positions P1 and P2 as described at least at [0030]-[0038]); 
determine a planar radial distance of the object away from a predetermined location on the touch surface (see at least FIGS. 2A and 2B and d1 and d2 illustrating a radial distance from the surface based on the curved location of the operational surface 11a as described at [0036]-[0042]); and 
change the proximity value based, at least in part, on the planar radial distance (see at least FIGS. 2A-2B and describing adjusting layer for adjusting the z axis value based on the distance and determination of input as described at least at [0034]-[0039]).

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Lien to incorporate the method as disclosed by Matta because the references are within the same field of endeavor, namely, input detection on a capacitance device at various distances. The motivation to combine these references would have been to improve the touch input uniformity of the touch display when operated (see Matta at [0029]-[0033]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
However, Lien in view of Matta does not explicitly disclose a controller; memory in communication with the controller and comprising programmed instructions that, when executed, cause the controller to perform steps: and does not disclose wherein the planar radial distance is a direction that is aligned with the capacitance sensor. 

In the same field of endeavor, Bulea discloses wherein the planar radial distance is a direction that is aligned with the capacitance sensor (see at least FIGS. 4 and 5 and further describing radial distance at least at [0029]-[0035]). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the input device of Lien in view of Matta to incorporate the radial distance calculation as disclosed by Bulea because the references are within the same field of endeavor, namely, touch input systems and methods of calculation. The motivation to combine these references would have been to improve calculation methods of touch (see Bulea at least at [0036]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

However, Lien in view of Matta further in view of Bulea does not explicitly disclose a controller; memory in communication with the controller and comprising programmed instructions that, when executed, cause the controller to perform steps.


In the same field of endeavor, Barel discloses a controller (see at least including a memory in communication with the controller (see at least [0039] and [0057]-[0059] the memory in connection with the digitizer circuit 25 in conjunction with the correction circuit 27) and comprising programmed instructions that, when executed, cause the controller to perform steps (see at least [0005] describing the method further illustrated at least at FIGS. 3, 5, 7, 9, 13, 14 which, as is obvious to one of ordinary skill, would involve software or some programming to accomplish).  

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Lien in view of Matta further in view of Bulea to incorporate the methods and memory as disclosed by Barel because the references are within the same field of endeavor, namely, input detection on a capacitance device based on variability of the device. The motivation to combine these references would have been to improve touch input performance when there is an overlay on the capacitive digitizer (see Barel at least at [0003]-[0004]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
Regarding claim 2, Lien in view of Matta further in view of Bulea further in view of Barel discloses the device of claim 1 (see above), wherein the predetermined location on the touch surface is a center of the touch surface (see at least Lien at FIGS. 3A-4B and [0056]-[0060] using the symmetrical Y axis center as a point of determination of touch input and compensation accordingly).
Regarding claim 3, Lien in view of Matta further in view of Bulea further in view of Barel discloses the device of claim 1 (see above), wherein the touch surface includes a non-planar surface (See at least Lien at FIGS. 3A-3C with transparent cover 300 and the touch surface 302 being curved as described at [0056]. 
Regarding claim 4, Lien in view of Matta further in view of Bulea further in view of Barel discloses the device of claim 1 (see above), wherein the overlay has a non-uniform thickness (See Lien at least FIGS. 3A-3D with transparent having a nonuniform thickness as illustrated and further described at [0059]).

Regarding claim 6, Lien in view of Matta further in view of Bulea further in view of Barel discloses the device of claim 1 (see above), wherein the overlay has a symmetric proximity value sensitivity (see at least Matta at FIGS. 2A illustrating an overlay 12 with a symmetric proximity value to it as illustrated as 11a and described at [0030]-[0036]).

Regarding claim 7, Lien in view of Matta further in view of Bulea further in view of Barel discloses the device of claim 1, further comprising a material located between the capacitance sensor and the touch surface, wherein the material decreases a proximity value sensitivity (see at least Lien at FIGS. 3A-3D disclosing the transparent cover 300, the top surface of which is the curve 302, which has the effect of changing sensitivity of the touch as described at [0055]).

Regarding claim 8, Lien in view of Matta further in view of Bulea further in view of Barel discloses the device of claim 1 (see above), wherein a change made to the proximity value is the same regardless of a planar angular position of the object with respect to the predetermined location (see at least Matta describing uniformity at least at [0033]-[0037]).

Regarding claim 13, Lien in view of Matta further in view of Bulea further in view of Barel discloses the device of claim 1 (see above), wherein the device is a remote controller (see at least Barel describing various input devices known in the art including portable devices; application of a touch digitizer to a remote controller would be obvious to one of ordinary skill in the art). 

Regarding claim 14, Lien in view of Matta further in view of Bulea further in view of Barel discloses the device of claim 1 (see above), wherein the device is incorporated into a portable computing device (see at least Barel at [0001]. 

Regarding claim 15, it is similar in scope to claim 1 above, the only difference being claim 15 is directed to a method of using a capacitance sensor (see Barel at least [0005] describing the method further illustrated at least at FIGS. 3, 5, 7, 9, 13, 14 which, as is obvious to one of ordinary skill, would involve software or some programming to accomplish, further described at [0039] and [0057]-[0058]). 

Regarding claim 16, it is similar in scope to claim 2 above; therefore, claim 16 is similarly analyzed and rejected as claim 2.  

Regarding claim 18, it is similar in scope to claim 1, the only difference being claim 18 is directed to  a computer-program product for using a capacitance sensor, the computer-program product comprising a non-transitory computer-readable medium storing instructions executable by a processor (see Barel at least [0005] describing the method further illustrated at least at FIGS. 3, 5, 7, 9, 13, 14 which, as is obvious to one of ordinary skill, would involve software or some programming to accomplish, further described at [0039] and [0057]-[0058]).  

Claims 5, 9, 10-12, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Matta further in view of Bulea further in view of Barel as applied to claims 1, 16 and 18 above, and further in view of Trent Jr., et al., US 2004/0252109 A1 (hereinafter “Trent Jr.”).

Regarding claim 5, Lien in view of Park further in view of Bulea further in view of Barel discloses the device of claim 1 (see above). 
However, Lien in view of Matta further in view of Bulea further in view of Barel does not explicitly disclose wherein the overlay has a circular shape.
In the same field of endeavor, Trent Jr. discloses wherein the overlay has a circular shape (see at least Trent Jr. at FIGS. 4-10 illustrating various circular shape resulting in the circular overlay as would be obvious to one of ordinary skill).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Lien in view of Matta further in view of Bulea further in view of Barel to incorporate the angular determination and compensation of input as disclosed by Trent Jr. because the references are within the same field of endeavor, namely, input devices with corrected measurements for touch input. The motivation to combine these references would have been to improve determination of the radial position of touch for various applications (see Trent Jr. at least at [0082]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 9, Lien in view of Park further in view of Bulea further in view of Barel discloses the device of claim 1 (see above). 
However, Lien in view of Matta further in view of Bulea further in view of Barel does not explicitly disclose further including a data set of offset coefficients associated with the planar radial distance (see at least Trent Jr. describing compensation calculations based on distance and angular position at least at [0128]-[0130]); 
wherein changing the proximity value includes, at least in part:
identifying a unit of the data set at the determined planar radial distance; 
identifying an offset coefficient correlated with the determined planar radial distance in the data set; and 
applying the identified offset coefficient to the proximity value.

In the same field of endeavor, Trent Jr. discloses further including a data set of offset coefficients associated with the planar radial distance (see at least Trent Jr. describing compensation calculations based on distance and angular position at least at [0128]-[0130]); 
wherein changing the proximity value includes, at least in part:
identifying a unit of the data set at the determined planar radial distance(see at least Trent Jr. describing compensation calculations based on distance and angular position at least at [0128]-[0130], further describing methodology at FIGS. 40-43; data sets would be an obvious determination of the calculations described therein); 
identifying an offset coefficient correlated with the determined planar radial distance in the data set (see at least Trent Jr. describing compensation calculations based on distance and angular position at least at [0128]-[0130]); and 
applying the identified offset coefficient to the proximity value (see at least Trent Jr. describing compensation calculations based on distance and angular position at least at [0128]-[0130], further describing methodology at FIGS. 40-43; data sets would be an obvious determination of the calculations described therein) .
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Lien in view of Matta further in view of Bulea further in view of Barel to incorporate the angular determination and compensation of input as disclosed by Trent Jr. because the references are within the same field of endeavor, namely, input devices with corrected measurements for touch input. The motivation to combine these references would have been to improve determination of the radial position of touch for various applications (see Trent Jr. at least at [0082]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 10, Lien in view of Matta further in view of Bulea further in view of Barel discloses the device of claim 1 (see above). 
However, Lien in view of Matta further in view of Bulea further in view of Barel does not explicitly disclose determining a planar angular position of the object; and changing the proximity value based, at least in part, on both the planar radial distance and the planar angular position.
In the same field of endeavor, Trent Jr. discloses determining a planar angular position of the object (See at least [0082] and at least FIGS. 5, 6, 9, and 10 escribing determination of angular position on an circular input device as described therein); and changing the proximity value based, at least in part, on both the planar radial distance and the planar angular position (See at least [0082]-[0083] and [0137]-[0140] describing adjustments and compensation accordingly).

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the touch input device of Lien in view of Matta further in view of Bulea further in view of Barel to incorporate the angular determination and compensation of input as disclosed by Trent Jr. because the references are within the same field of endeavor, namely, input devices with corrected measurements for touch input. The motivation to combine these references would have been to improve determination of the radial position of touch for various applications (see Trent Jr. at least at [0082]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 11, Lien in view of Matta further in view of Bulea further in view of Barel further in view of Trent Jr. discloses the device of claim 10 (See above), wherein changing the proximity value is different depending on whether the planar angular position is within a first angular range or a second angular range (see at least Trent Jr. at least at [0128]-[0130]).

Regarding claim 12, Lien in view of Matta further in view of Bulea further in view of Barel further in view of Trent Jr. discloses the device of claim 10 (see above), further including a data set of offset coefficients associated with both the planar radial distance and the angular position (see at least Trent Jr. describing compensation calculations based on distance and angular position at least at [0128]-[0130]); wherein changing the proximity value includes, at least in part:
identifying a unit of the data set at the determined planar radial distance and associated with an angular range in which the object is located; identifying an offset coefficient correlated with the determined planar radial distance and the angular range in the data set; and applying the identified offset coefficient to the proximity value (see at least Trent Jr. describing compensation calculations based on distance and angular position at least at [0128]-[0130], further describing methodology at FIGS. 40-43; data sets would be an obvious determination of the calculations described therein).

Regarding claim 17, it is similar in scope to claim 10 above; therefore, claim 17 is similarly analyzed and rejected as claim 10. 

Regarding claim 19, it is similar in scope to claim 10 above; therefore, claim 19 is similarly analyzed and rejected as claim 10. 

Regarding claim 20, it is similar in scope to claim 12 above; therefore, claim 20 is similarly analyzed and rejected as claim 12 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623          
			/AMARE MENGISTU/                                           Supervisory Patent Examiner, Art Unit 2623